t c memo united_states tax_court frank kenneth worth a k a frank k worth a k a frank worth and helen laura worth a k a helen l worth a k a helen worth et al petitioners v commissioner of internal revenue respondent docket nos filed date edward m robbins jr and barbara e lubin for petitioners in docket nos and donald kenneth worth and marie ann worth pro_se in docket no jordan scott musen and kris h an for respondent cases of the following petitioners are consolidated herewith frank kenneth worth a k a frank k worth a k a frank worth docket no and donald kenneth worth and marie ann worth docket no memorandum findings_of_fact and opinion lauber judge for the taxable years the internal_revenue_service irs or respondent determined deficiencies in petitioners’ federal in- come tax under sec_6211 and civil_fraud penalties under sec_6663 the deficiencies stem from petitioners’ underreporting of income from their family business white sands which comprised a group of surf and skateboard shops white sands was owned and operated by donald and marie worth and their son frank worth in each case respondent filed an amended answer that alleged increased deficiencies for certain years in docket no respondent determined against frank worth deficiencies and fraud penalties subsequently amended as follows notice_of_deficiency as amended year deficiency dollar_figure sec_6663 dollar_figure deficiency dollar_figure sec_6663 dollar_figure all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar in docket no respondent determined against frank and helen worth deficiencies and fraud penalties subsequently amended as follows notice_of_deficiency as amended year deficiency dollar_figure big_number sec_6663 dollar_figure big_number deficiency dollar_figure big_number sec_6663 dollar_figure big_number in docket number respondent determined against donald and marie worth deficiencies and fraud penalties subsequently amended as follows year notice_of_deficiency as amended deficiency dollar_figure big_number big_number big_number sec_6663 dollar_figure big_number big_number big_number deficiency conceded dollar_figure big_number big_number sec_6663 conceded dollar_figure big_number big_number respondent has conceded the deficiency and the fraud_penalty as to donald and marie worth for frank worth has conceded the fraud_penalty for all years in issue and respondent does not contend that helen worth was involved with white sands or the alleged fraud because the deficiencies and the fraud penalties relate to conduct involving the white sands business we will generally refer to donald marie and frank as petitioners apart from computational matters the remaining issues for decision are whether petitioners failed to report income for as determined by respondent using the net_worth_method of reconstructing income and whether petitioners donald and marie worth are liable for the fraud_penalty for we answer both questions in the affirmative findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated by this reference all petitioners resided in california when they petitioned this court white sands donald and marie worth were married in after receiving their b a degrees both earned master’s degrees in education from washburn university in topeka kansas marie was employed as a schoolteacher from through she previously held positions as an order department manager an instruc- tional materials clerk a secretary and a bookkeeper donald and marie have one son frank worth who is married to helen worth during the early 1990s donald and frank operated sports image a sporting goods shop in santa maria california in they converted sports image into a specialty skateboard and surfing store called white sands by donald and frank had expanded their business and operated a total of four stores in santa maria northridge valencia and ventura during they added a fifth store in palmdale as of date they were operating seven white sands stores at various locations across southern california because the stores were a fair distance from each other donald and marie generally managed the stores nearer to them and frank managed the stores nearer to him over time frank managed about half of the stores as manager frank had the authority to write checks on certain white sands bank accounts he wrote checks on these accounts or used cash to pay vendors for merchandise as it came in he also wrote checks to reimburse himself for white sands expenses that he had paid frank’s responsibilities included selecting shopping centers at which to open stores managing store employees supervising the buildout of the interior of new stores making decisions about which brands and products to carry managing inventory at the warehouse and making deliveries of inventory and supplies to various stores frank was also responsible for collecting the daily receipts cash customer checks and credit card slips from the stores he managed and delivering them in a sealed envelope to his mother who did the bookkeeping for white sands petitioners used large amounts of cash in the operation of white sands many customers paid in cash and petitioners paid many vendors in cash marie and donald had primary responsibility for depositing white sands receipts they frequently made large cash deposits spread among a dozen different bank accounts petitioners had no formal arrangements concerning the ownership of white sands during they had what donald called a gentlemen’s agree- ment and the actual ownership interests were a principal focus of dispute at trial respondent contended that frank should be regarded as a owner of white sands petitioners contended that frank had no ownership_interest in white sands or alternatively that he owned only a minority stake with the majority interest split between donald and marie throughout white sands’ existence donald and frank both held them- selves out as its owners frank represented himself as an owner to banks vendors insurance_companies and the santa maria police department donald and frank both negotiated and signed jointly or separately lease agreements for white sands including leases of stores and storage space donald marie and frank jointly filed with the state of california a fictitious business name statement for white sands and they jointly and later separately obtained seller’s permits from the state of california petitioners have admitted on prior occasions that frank was a coowner of white sands in a trademark infringement case filed against petitioners and white sands in frank averred in a filing with the california superior court that he was a part owner in white sands skate surf and that marie had no interest in the business later in that litigation frank testified during a deposition that he and donald were partners in white sands while stating that he and donald had no formal agreement for sharing the profits from white sands frank testified that they each received compensation of approximately dollar_figure per month suggesting a ownership split donald and marie filed joint federal_income_tax returns for all years in issue on these returns they reported profits from white sands on schedules c profit or loss from business for frank filed a federal_income_tax return as married_filing_separately and he likewise reported profits from white sands on a schedule c for frank and helen filed joint federal_income_tax returns and they reported profits from white sands on schedules c frank and his parents obtained different employee identification numbers eins for white sands and they used their respective eins on their respective schedules c frank at no time reported receipt of any salary or wages from white sands and white sands did not furnish him a form_w-2 wage and tax statement for any year in issue the evidence established that marie prepared the original tax returns filed on behalf of all petitioners as described above the schedules c included in these returns assigned roughly half of the reported gross_receipts and expenses of white sands to donald and marie and roughly half of the reported gross_receipts and expenses of white sands to frank as shown in the table below year donald and marie frank gross_receipts dollar_figure big_number big_number expenses dollar_figure big_number big_number gross_receipts expenses dollar_figure dollar_figure big_number big_number big_number big_number frank testified that white sands was incorporated in and that donald and marie each were issued of its stock apart from this testimony there is no evidence in the record that white sands was ever incorporated or if it was incorporated as to who owned its stock we did not find frank’s testimony on this point to be credible criminal investigation in early petitioners came to the attention of federal and state authori- ties because of certain banking irregularities these included numerous deposits to multiple banks in the range of dollar_figure to dollar_figure slightly below the dollar_figure threshold that would have required the bank to complete a currency transaction report the case was assigned to irs criminal_investigation_division agents carol broderick and bonnie decker agents to conduct an investigation of donald marie and frank during this investigation the agents spoke with petitioners as well as with petitioners’ relatives vendors lessors and other third parties during an interview with agent broderick frank admitted that he was a owner of white sands donald and marie provided inconsistent and fraudulent statements during this criminal investigation they made inconsistent statements to the agents con- cerning the ownership of the white sands stores and they made false statements concerning its business records they told agent broderick that they could not produce white sands’ business records because the records had been stolen during a theft of merchandise however when california board_of equalization boe agents executed a search warrant in date they seized various items from a white sands warehouse including business records the boe search revealed that donald and marie had custody of the business records they asserted had been stolen on date frank pleaded guilty to willfully making and subscribing to a false return for in violation of sec_7206 on date donald and marie each pleaded guilty to willfully making and subscribing to a false return for in violation of sec_7206 in their respective plea agreements donald marie and frank admitted that they had falsely reported their gross_receipts from white sands on their respective schedules c and that white sands’ actual gross_receipts for were substantially more than the amounts they had reported all three petitioners admitted that they had knowingly and willfully understated white sands’ gross_receipts in an attempt to decrease their taxable_income and agreed that they were liable for the civil_fraud penalty imposed by the internal_revenue_code on the understatements of tax_liability for and donald and marie stipulated that the government suffered a tax loss of dollar_figure on account of their crimes frank stipulated that the tax loss attributable to his crimes was at least dollar_figure and no more than dollar_figure under the federal sentencing guidelines the tax loss suffered by the government determines the offense level which in turn may affect the sentence continued civil examination the irs subsequently conducted a civil examination of petitioners’ returns because petitioners lacked complete and reliable records the irs had to reconstruct their incomes using an indirect method of proof because of petitioners’ commingling of funds and extensive use of cash the irs was unable to isolate each petitioner’s income using the bank_deposits method the irs accordingly determined to reconstruct their incomes for using the net_worth and personal expenditures method net_worth_method revenue_agent helen chan had principal responsibility for this exercise she identified the assets liabilities and expenses of the respective petitioners then reconstructed their incomes for by comparing changes in their net worths from one year to the next for donald and marie agent chan’s net_worth analysis was as follows continued received by the defendant--the higher the offense level the longer the possible prison term see generally john a townsend et al tax crimes a tax loss of more than dollar_figure equates to an offense level of as compared with a maximum offense level of for a tax loss exceeding dollar_figure million see u s sentencing guidelines manual sec_2t4 tax table particulars assets less liabilities net_worth less prior year’s net_worth add nondeductible items add itemized_deductions less nonincome items adjusted_gross_income agi less agi reported as adjusted additional income to report dollar_figure big_number big_number --- --- --- --- --- --- --- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number for frank agent chan’s net_worth analysis was as follows particulars assets less liabilities net_worth less prior year’s net_worth add nondeductible items add itemized_deductions less nonincome items adjusted_gross_income agi less helen’s agi less agi reported as adjusted additional income to report dollar_figure big_number big_number --- --- --- --- --- --- --- --- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number -0- big_number -0- big_number big_number agent chan testified for nearly two days regarding the details of her net_worth calculations her analysis required her to marshal large amounts of data-- eg from bank and brokerage statements canceled checks credit card statements real_estate closing documents and vehicle leases--and feed these data into the net_worth calculus the court admitted her various summary charts under rule of the federal rule_of evidence because all entries on those charts were tied to numbers drawn from evidence in various stipulated exhibits agent chan testified as to how she had characterized certain elements of these data in some cases for example for a real_estate closing document she broke out separately the cost_basis of the property any tax-deductible items such as real_property_taxes and nondeductible items such as prepaid insurance premiums in those cases the court accepted her testimony and admitted schedules of this type not for the purpose of demonstrating the correctness of her methodology but solely for the purpose of explaining what she had done petitioners had the opportunity to challenge all aspects of her methodology through cross-examination at trial and in posttrial briefs agent chan began her analysis by determining petitioners’ net worths at the end of donald and marie asserted that agent chan’s opening net_worth figure for them was low because it did not account for a cash hoard namely cash in excess of dollar_figure that they had allegedly received from donald’s father fred worth however according to social_security administration ssa records fred’s total income during the 40-year period ending in was dollar_figure fred started living in a federally_subsidized housing unit for low-income seniors in and by his income consisted solely of social_security and retirement payments totaling approximately dollar_figure a month agent chan determined that the cash hoard lead that petitioners suggested was not reasonable and she did not adjust donald and marie’s opening net_worth on this account petitioners also asserted that they had on hand large amounts of cash de- rived from white sands’ operations agent chan did not dispute that assertion but she was unable to determine exact changes in cash balances because of peti- tioners’ incomplete records and commingling of funds she therefore used the floating cash or dash method as approved in 574_f2d_328 6th cir under this formula agent chan assumed that the amounts of cash petitioners had on hand were relatively consistent from year to year and thus did not affect the annual change in their respective net worths in determining petitioners’ respective assets agent chan identified property that included bank accounts brokerage statements mutual funds real_estate vehi- cles and inventory the principal uncertainty concerned how white sands’ assets should be allocated among petitioners agent chan determined that of its assets should be allocated to donald and marie and to frank she based this allocation on among other things the facts that frank and donald held themselves out to numerous third parties as coowners of white sands frank and donald admitted in civil litigation that they were coowners of or partners in white sands frank admitted to agent broderick that he was a owner of white sands frank managed about half of the white sands stores frank and his parents each obtained eins for white sands frank and his parents each reported shares of white sands’ profits on their respective schedules c and the white sands gross_receipts and expenses reported on those schedules c were divided roughly between frank on the one hand and donald and marie on the other frank’s construction of a house in santa barbara during evidenced significant increases to his net_worth he purchased the lot for dollar_figure and tore down the existing dwelling_unit he then began construction of a big_number square-foot home that entailed at least dollar_figure in construction costs as in one instance agent chan did not allocate to frank any portion of the funds in a bank account opened in white sands’ name because he lacked signatory authority over that account reported to santa barbara county authorities agent chan allocated the construction costs to tax_year or primarily on the basis of in- voices from contractors or similar evidence she allocated costs for which she did not have invoices to tax_year the year construction was completed all con- struction costs served to increase frank’s net_worth for the relevant year agent chan next determined petitioners’ respective liabilities for each year these liabilities included mortgages on real_estate credit card debt and vehicle loans for each year in issue agent chan subtracted liabilities from assets to produce closing net_worth then offset the prior year’s closing net_worth to produce the annual change in net_worth the next step in agent chan’s analysis was to tax effect the annual changes in net_worth to produce agi figures for each year she therefore added nondeductible items and itemized_deductions and subtracted non-income items for the most part nondeductible items consisted of personal living_expenses such expenses must be paid from some source and under the net_worth theory agent chan assumed that petitioners defrayed these expenses using unreported income in adding back nondeductible items to petitioners’ annual changes in net_worth agent chan included only those items such as rent or car lease payments for which she had clear evidence of the amount and purpose as evidenced by canceled checks invoices or credit card statements for this reason her implementation of the net_worth methodology consistently understated petitioners’ actual personal living_expenses and hence understated their agi for each year for example agent chan had evidence that petitioners paid residential water bills and she included these expenses as nondeductible items in her calculation however she did not add back any other residential utility charges-- eg for telephone cable gas or electric service--because she did not have definitive evidence of such payments further although agent chan had bank statements for most of donald and marie’s accounts she had canceled checks showing the payee for only a small number of the checks that cleared these accounts in computing nondeductible items she added back only those ex- penses for which she had a canceled check denoting a personal type of expenditure eg a check payable to a pharmacy the effect was to treat all other checks as allocable to deductible business expenditures similarly agent chan did not add back any expenses for items like groceries restaurant meals clothing or gasoline for which petitioners paid cash in all these respects she resolved uncertainties in petitioners’ favor consistently understated their nondeductible items and cor- respondingly understated their agi for each year in issue after adding back nondeductible expenses and petitioners’ reported item- ized deductions agent chan subtracted non-income items that is receipts from nontaxable sources frank asserted that certain funds he had received from his parents constituted a loan rather than a division of white sands’ profits and hence that these funds should have been treated as a non-income item however frank failed to present agent chan or the court with any documentation of such a loan any loan terms or any proof of repayment without any proof that the transferred funds were nontaxable agent chan declined to subtract this amount in determining frank’s agi for the relevant year at this step agent chan also made assumptions that benefited petitioners for example during one year in issue frank sold a house and realized a gain of dollar_figure agent chan treated this as nontaxable gain from the sale of a principal_residence under sec_121 and thus subtracted it when computing frank’s agi for that year agent chan later learned that the house may not in fact have quali- fied as frank and helen’s principal_residence at the time they sold it agent chan nevertheless left this as a nontaxable item giving them the benefit of the doubt trial donald and marie who appeared pro_se at trial requested that they be allowed to present their case after respondent had put on his case the court granted this request after respondent rested donald and marie decided to rest without putting on an affirmative case the court noted that donald and marie had included in the stipulation of facts a number of documents to which respondent had reserved objections and explained that these documents could not come into evidence unless they put on their case they still wished to rest the court on its own initiative then examined the documents in question and admitted into evidence those for which there were no hearsay objections after trial respondent filed a motion to amend to conform the pleadings to the proof the purpose of this motion was to revise agent chan’s net_worth calculation to correct two minor errors that came to light during her testimony specifically respondent revised her calculation to move from to in determining frank and helen’s net_worth increases for those years construction expenses of dollar_figure on the santa barbara home and to subtract in determining frank and helen’s agi for an additional nontaxable item of dollar_figure the revised deficiencies and fraud penalties for frank and helen are as follows year deficiency dollar_figure big_number penalty sec_6663 dollar_figure big_number because the court instructed respondent to make these changes on the basis of the evidence heard at trial we will grant respondent’s motion i burden_of_proof opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations errone- ous rule a 290_us_111 for the pre- sumption to adhere in cases involving receipt of unreported income the deficiency determination must be supported by some evidentiary foundation linking the taxpayer to the alleged income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 once respondent has produced evidence linking the taxpayer to an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that respondent’s determinations are arbitrary or erroneous helver- ing v taylor 293_us_507 87_tc_74 to satisfy his initial burden of production respondent introduced records that he obtained during the criminal investigation and the civil examination those records establish that petitioners received during but did not report substantial amounts of additional income from operation of white sands on the basis of this credible_evidence we are satisfied that the irs’ determinations as set forth in the notices of deficiency are entitled to the general presumption of correctness see 181_f3d_1002 9th cir deficiency determinations are entitled to presumption of correctness if the irs relies on substantive evidence that the taxpayer received unreported income aff’g tcmemo_1997_97 powerstein v commissioner tcmemo_2011_271 as relevant here the presumption of correctness is modified in one respect respondent in his answers asserted increased deficiencies as to donald and marie for and as to frank for and as to frank and helen for respondent bears the burden_of_proof as to these increased deficiencies see rule a as explained more fully below we find that respondent’s position on all factual issues is supported by the preponderance_of_the_evidence the allocation of the burden_of_proof thus makes no difference ii analysis a net_worth framework sec_61 defines gross_income as all income from whatever source derived including income derived from business a taxpayer must maintain books_and_records establishing the amount of his or her gross_income see sec_6001 when a taxpayer keeps no books of account or keeps books that are de- monstrably inaccurate the irs may determine his income under such method as in the opinion of the secretary does clearly reflect income sec_446 see 92_tc_661 when a taxpayer fails to maintain or produce adequate_records the irs may reconstruct his income using an indirect method of proof 379_f3d_638 9th cir aff’g tcmemo_2002_183 the irs has great latitude in reconstructing a taxpayer’s income and the reconstruction need only be reasonable in light of all surrounding facts and cir- cumstances petzoldt t c pincite one method of reconstructing income long recognized by courts as reasonable is the net_worth_method see 348_us_121 by its nature the net_worth_method seeks an approximation rather than a precise determination of the taxpayer’s gross_income a lack of exactitude is inevitable where as here t he irs was forced to use the imprecise net_worth_method of estimating income because the taxpayers’ records were unreliable and did not accurately reflect income 702_f2d_1288 9th cir under the net_worth_method the irs reconstructs a taxpayer’s income by determining his net_worth excess of assets at cost over liabilities at the beginning and end of each year in issue the difference between those amounts is the tax- payers’ annual net_worth increase or decrease the net_worth increase for each year is then adjusted by adding nondeductible expenses such as everyday living costs and subtracting receipts from nontaxable sources such as gifts inheri- tances and loans see holland u s pincite an increase in net_worth for a given year creates an inference of additional gross_income for that year provided that the irs establishes the taxpayer’s opening net_worth with reasonable certainty and either shows a likely source of unreported income or negates possible nontaxable sources id pincite 82_tc_413 aff’d without published opinion 772_f2d_910 9th cir in the instant cases petitioners failed to maintain accurate books_or_records from which their federal tax_liabilities could be computed frank admitted during because the goal of the net_worth_method is to generate an approximation of the taxpayer’s agi for a given year any itemized_deductions claimed by the taxpayer which serve to reduce agi are initially added back along with personal living_expenses in order to calculate omitted gross_income see brazwell v com- missioner tcmemo_1992_463 after agi is determined taxable_income is determined in the normal way by subtracting itemized_deductions and allowing for personal exemptions trial and in posttrial briefs that he failed to report at least dollar_figure of income from white sands in their criminal tax case donald and marie stipulated that the tax loss attributable to their underreporting of income from white sands was dollar_figure although this prior stipulation does not collaterally estop them from challenging the specific tax deficiencies asserted here it does constitute an admission that their tax returns omitted substantial amounts of gross_income see livingston v commissioner tcmemo_2000_121 79_tcm_1828 use of the net_worth_method is clearly proper where as here the tax- payer’s records do not accurately reflect income 130_f3d_1324 9th cir petitioners do not question respondent’s use of the net_worth_method to re- construct their incomes for they likewise do not challenge the ana- lytical approach that agent chan adopted in implementing this methodology or the manner in which she resolved most subsidiary issues petitioners contest re- spondent’s position on five main grounds first they contend that agent chan testified as an expert and that her testimony and exhibits were inadmissible because respondent did not follow tax_court rules regarding the submission of expert testimony second petitioners contend that agent chan did not accurately calculate their net worths because she failed to take into account cash hoards that they allegedly derived from gifts and or from operation of white sands third frank contends that the increase in his net_worth derived in part from a nontaxable source namely a loan from his parents fourth frank contends that agent chan erred in determining that he was a owner of white sands finally donald and marie contend that the net_worth calculation did not take into account their outstanding liability for california sales_tax we address these contentions below b agent chan’s testimony petitioners argue that agent chan testified as an expert by providing scien- tific technical and specialized knowledge see fed r evid because agent chan was not designated an expert and did not furnish an expert report as required by tax_court rules petitioners contend that her testimony should have been ruled inadmissible see rule g expert report rule continuing duty to disclose expert respondent counters that i n civil tax cases especially in unreported income cases respondent’s revenue agents testify not as experts but rather to describe the methodology used by respondent to ascertain the taxpayers’ unreported income we agree with respondent petitioners also contend that agents broderick and decker were improperly allowed to testify as experts there is no substance whatever to this argument continued rule of the federal rules of evidence defines an expert as a witness who is qualified as an expert by knowledge skill experience training or educa- tion an expert may testify in the form of an opinion or otherwise if her scien- tific technical or other specialized knowledge will help the trier of fact to under- stand the evidence id conversely a lay witness may not offer an opinion based on scientific technical or other specialized knowledge id an irs revenue_agent who reconstructs a taxpayer’s income and later testi- fies as to the methodology she employed generally is not an expert witness for example in gudenschwager v commissioner tcmemo_1989_6 56_tcm_1010 an irs revenue_agent determined the taxpayer’s unreported income by using bureau of labor statistics tables for a similarly sized family with an intermediate standard of living in the same metropolitan area the taxpayer objected to the agent’s testimony asserting that she was not qualified as an expert to testify concerning the figures used the court overruled this objection t he witness was not testifying as an expert when she described the methodology used by respondent to ascertain petitioner’s unreported income the witness testified regarding what methodology was used not the validity of that methodology since the witness was not pro- viding scientific technical or other specialized knowledge to assist continued both agents testified solely as fact witnesses by recounting events that occurred during the criminal investigation of petitioners the court to understand the evidence in this case rule is not applicable and the witness’s testimony will not be treated as expert testimony id t c m cch pincite fn ref omitted we agree with the court’s reasoning in gudenschwager agent chan did not offer any opinion based on scientific technical or other specialized know- ledge rather she testified as to the facts of the civil tax audit that she conducted including the documents she collected the interviews she held and the observa- tions she made she also explained in detail the methodology she followed which is explicitly laid out in the internal_revenue_manual irm see irm pt date in allowing her to testify the court repeatedly stated that her testimony would be accepted not for the purpose of demonstrating the correctness of her methodology but solely for the purpose of explaining what she did because agent chan was not qualified as an expert and did not testify as an expert respondent was not required to follow this court’s expert witness rules in united_states v frantz no cr a -mmm wl at c d cal date the district_court for the central district of california held that p ursuant to rule the irs agents may explain their role as auditors and testify about how an audit is generally conducted they may also testify to the documents and information they obtained the research they conducted the conversations they had continued in the criminal tax context testimony by an irs agent that allows the wit- ness to apply the basic assumptions and principles of tax_accounting to particular facts is appropriate 549_f3d_19 1st cir courts have held and petitioners concede that a lay summary witness may offer tax calculations if the calculations are straightforward and transparent see eg 515_f2d_892 5th cir united_states v baras cr ygr wl at n n d cal date the key to admissibility is that the summary witness’s testimony does no more than analyze facts already introduced into evidence and spell out the tax consequences that necessarily flow from those facts stierhoff f 3d pincite in stierhoff a tax_evasion case the government presented the testimony of irs agent pleshaw as a summary witness the defendant objected to agent pleshaw’s testimony on the ground that he was not qualified as an expert the court_of_appeals for the first circuit disagreed holding that agent pleshaw could testify as a summary witness to explain the unremarkable methodology id pincite that he employed to reconstruct the taxpayer’s income continued and the factual observations they made during the course of their audit to the extent these matters are based on their rational perception of information and events and do not rely on specialized or technical knowledge using bank deposit records pleshaw computed the defendant’s gross_receipts he then set to one side non-taxable receipts such as loan proceeds and subtracted business_expenses treating all non-cash withdrawals from the defendant’s accounts as deductible to the total he added the cash found during the search which the defendant had admitted emanated from his business dealings in that manner pleshaw arrived at an estimate of the defendant’s net profits for each year thereafter he adjusted for self-employment taxes took the standard_deduction and factored in personal exemptions these computations yielded the defendant’s putative taxable_income for each of the four years in question the court_of_appeals held that the characterizations agent pleshaw had made en route to his conclusions eg classifying receipts as income and with- drawals as expenses did not represent impermissible legal opinions but rather were part of a mechanical sorting of entries under the methodology he had employed stierhoff f 3d pincite the court_of_appeals concluded that it was within the district court’s discretion to allow agent pleshaw to testify without first qualifying him as an expert because he simply did the math id pincite we reach the same conclusion here agent chan testified about facts and numerical data that were admitted into evidence generally by stipulation she testified as to the methodology she employed in reconstructing petitioners’ incomes on the basis of these data this methodology occasionally required her to characterize certain data eg to break out cost_basis tax-deductible items and nondeductible items from a real_estate closing document but in so doing she was not offering legal opinions she was simply explaining the mechanical sorting of entries in which she engaged using the methodology she had employed stierhoff f 3d pincite petitioners contend that the analysis set forth above stems from case law that has been superseded by an amendment to the federal rules of evidence according to petitioners before courts routinely allowed lay witnesses to offer opinion testimony in tax cases under rule of the federal rules of evidence in however that rule was amended to disallow lay opinion testimony that is based on scientific technical or other specialized knowledge within the scope of rule see fed r evid this amendment required all opinion testimony based on a witness’ scientific technical or other specialized knowledge to be rendered by a properly qualified expert in petitioners’ view gudenschwager and certain other cases cited above have been superseded by this amendment petitioners are mistaken rule of the federal rules of evidence as amended disallows a lay witness’ testimony only if it is based on scientific technical or other specialized knowledge the court in gudenschwager t c m cch pincite held that the irs revenue_agent who testified as a sum- mary witness was not providing scientific technical or other specialized knowledge that her testimony was therefore outside the scope of rule of the federal rules of evidence and that her testimony will not be treated as expert testimony the same conclusion follows here since agent chan’s testimony was not based on scientific technical or other specialized knowledge it fell outside the scope of rule of the federal rules of evidence the amendment to rule thus has no effect on the admissibility of her testimony or on the continuing vitality of the gudenschwager line of cases under established caselaw agent chan was competent to testify as a summary witness to explain her implementation of the net_worth_method and her testimony was properly admitted for that purpose petitioners contend that agent chan’s net_worth schedules were inadmis- sible under fed r evid we admitted these schedules as summary charts to assist the court in evaluating the evidence because of the voluminous stipulated exhibits see 695_f3d_967 9th cir holding that trial_court did not abuse its discretion in admitting summary charts and underlying records into evidence petitioners also contend that the summary charts are inadmissible hearsay they do not develop this argument and the court finds it meritless all of the entries on agent chan’s charts were linked to admis- sible evidence and she testified about the math she employed in creating these charts on the basis of that evidence c cash on hand proper implementation of the net_worth_method requires the irs to establish the taxpayer’s opening net_worth with reasonable certainty holland u s pincite donald and marie contend that agent chan’s analysis fails this threshold test because she did not give them credit for a large cash hoard this contention is not without precedent a favorite defense in net_worth cases is that taxpayer had a large amount of undeposited cash on hand at the beginning of the investigation period this may explain the disproportionate increase in net_worth over the increase of taxable_income 246_f2d_731 3d cir aff’g and remanding tcmemo_1956_155 light v commissioner tcmemo_1987_572 the claim that a substantial cash hoard exists is often met with some suspicion de venney v commissioner 85_tc_927 we are more than somewhat suspicious of petitioners’ claims donald and marie allege that they had an undeposited cash hoard of about dollar_figure at the end of supposedly resulting from a gift from donald’s father fred the evidence established however that fred was not in a financial position to make such a gift according to ssa records fred’s total income during the 40-year period ending in was dollar_figure fred retired in and moved into a federally_subsidized housing unit for low-income seniors by his income consisted solely of social_security and retirement payments totaling about dollar_figure a month this evidence was clearly sufficient to support the inference that fred lacked the wherewithal to make a dollar_figure cash gift to donald and marie see 574_f2d_328 6th cir 388_f2d_862 1st cir unger v commissioner tcmemo_2000_267 there was no evidence to support the existence of such a gift apart from donald’s testimony which the court did not find credible frank makes a somewhat different argument concerning his alleged unde- posited cash he contends that he derived large amounts of cash from white sands’ operations and that agent chan’s net_worth analysis failed to take this into account the principal support for frank’s cash hoard argument was his own testimony which we did not find credible having observed his demeanor on the witness stand we found him evasive and lacking in candor we have considered his conviction for willfully making and subscribing to false returns as an additional factor bearing on his credibility credibility apart frank’s cash hoard argument has no support in the re- cord although frank used cash to pay white sands’ expenses there is no evi- dence that he accumulated a cash hoard from white sands’ operations quite the contrary frank testified that he collected the daily receipts from the stores he managed put them into a sealed envelope and gave the envelope to his mother the best evidence was that the store receipts constituting white sands’ profits were deposited by marie or donald into various bank accounts there was no evidence that frank skimmed profits from the stores he managed before delivering the sealed envelopes to marie white sands was a cash-intensive business and petitioners kept substantial amounts of cash on hand to pay its vendors and expenses changes in these cash balances theoretically could affect annual changes in their net worths but the records petitioners supplied which were incomplete and often unreliable did not enable agent chan to determine with any precision annual changes in cash balances petitioners can hardly complain of this as the court_of_appeals for the ninth circuit put it arithmetic precision was originally and exclusively in the taxpayer’s hands and he had a statutory duty to provide it h aving de- faulted in his duty he cannot frustrate the commissioner’s reasonable attempts by compelling investigation and recomputation under every means of income determination 745_f2d_541 9th cir quoting 394_f2d_366 5th cir aff’g tcmemo_1982_371 for these reasons agent chan relied on the so-called dash method of ac- counting for undeposited cash instead of trying to calculate annual cash balances agent chan assumed that the amounts of cash petitioners kept on hand for use in their business were relatively constant from year to year in her net_worth calcu- lations she accordingly placed a dash or zero in the column labeled cash on hand as a result the annual change in petitioners’ net worths was not affected positively or negatively by the undeposited cash they held because it is impos- sible to ascertain in unreported income situations precisely how much cash a taxpayer has at any particular time courts have consistently approved the use of the dash method see giacalone f 2d pincite roberts v commiss- ioner tcmemo_1987_182 407_fsupp_980 e d pa aff’d 547_f2d_778 3d cir we conclude that agent chan established petitioners’ opening net worths with reasonable certainty and that she properly accounted for the cash they kept on hand in subsequent years d alleged loans proper implementation of the net_worth_method requires the irs to adjust annual net_worth increases by subtracting amounts received from nontaxable sources such as gifts inheritances and loans see holland u s pincite the court_of_appeals for the ninth circuit has not required the irs to run down every conceivable rabbit hole when investigating leads about possible nontaxable receipts rather t he government must investigate and negate a taxpayer’s explanation only if it is ‘reasonable’ and ‘reasonably susceptible of being checked ’ 642_f2d_281 9th cir quoting holland u s pincite frank contends that he took out a variety of short-term personal loans from white sands or his parents that were always repaid a loan is an agreement either express or implied whereby one person advances money to the other and the other agrees to repay it upon such terms as to time and rate of interest or without interest as the parties may agree 135_tc_26 a transfer of funds constitutes a loan only if when the funds were advanced the parties actually intended repayment see 266_f2d_698 9th cir remanding tcmemo_1957_129 agent chan thoroughly investigated the transfers to frank from his parents and determined that these transfers were not loans there was no evidence whatsoever apart from petitioners’ uncorroborated testimony that the sums trans- ferred were loans as opposed to a division of white sands’ profits no promissory notes were executed there was no evidence of a stated_interest rate there was no instrument establishing a repayment schedule and there was no evidence that frank ever repaid his parents or that his parents ever sought repayment we found frank’s testimony on this point to be vague conclusory and unworthy of belief considering all the facts and circumstances we find that agent chan correctly determined that these transfers were not loans e ownership of white sands frank contends that agent chan erred in allocating half of white sands’ assets to him before the irs criminal investigation began frank repeatedly represented himself as a coowner of white sands to vendors landlords banks lessors insurance_companies municipal officials and the state of california during the criminal investigation frank admitted in an interview with agent broderick that he was a owner of white sands he reported white sands’ profits on his schedules c and its reported gross_receipts and expenses were divided roughly between his schedules c and his parents’ schedules c considering all this evidence agent chan reasonably concluded that of white sands’ assets should be allocated to frank frank testified inconsistently on this point at trial he initially asserted that he had no ownership_interest in white sands but was a mere employee confronted with the facts that white sands did not pay him a regular salary and never issued him a form_w-2 he admitted that he might have had some ownership_interest in the business he then suggested that his ownership_interest was at most one-third with the remaining two-thirds split between his parents his testimony to this effect was impeached by his averment in a filing with the california superior court that his mother had no ownership_interest in the business all in all we find that the evidence conclusively supports agent chan’s determination that of white sands’ assets should be allocated to frank for purposes of the net_worth analysis f reduction for alleged sales_tax liabilities donald and marie contend that agent chan erred in determining their liabilities by failing to consider their unpaid outstanding debts to the california state board_of equalization donald and marie presented no affirmative case at trial and introduced no evidence to establish the fact of these liabilities the only evidence they point to is a one-page exhibit captioned sales_tax schedule this schedule is not an official boe document and appears to have been created using a microsoft excel program the evidence does not establish that these amounts were bona_fide liabilities that were due but unpaid absent such proof they have failed to show any error in agent chan’s calculations g conclusion respondent has shown by a preponderance_of_the_evidence that agent chan’s net_worth calculations were reasonable and free of arbitrariness and error if anything her calculations were generous to petitioners she resolved numerous doubts in their favor and she made assumptions that uniformly tended to under- state their agis she established petitioners’ opening net worths with reasonable certainty reasonably determined that white sands was the likely source of their omitted income and negated all plausible nontaxable sources of income peti- tioners have identified no errors in her implementation of the net_worth_method other than the minor errors that respondent conceded in his posttrial motion to amend to conform pleadings to proof as thus adjusted we sustain respondent’s determinations of petitioners’ unreported income for and and his assertions of increased deficiencies for certain of these years iii civil_fraud penalty respondent determined fraud penalties against petitioners for and frank conceded the fraud penalties determined against him and respondent does not contend that any of the underpayments were due to fraud perpetrated by helen see sec_6663 in the case of a joint_return this section shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse donald and marie contest the fraud penalties determined against them in their plea agreements donald and marie agreed that they were liable for the civil_fraud penalty imposed by the internal_revenue_code on the understatements of tax_liability for and the evidence at trial clearly established that they are indeed liable for these fraud penalties if any part of any underpayment_of_tax required to be shown on a return is due to fraud sec_6663 imposes a penalty of of the portion of the underpayment due to fraud respondent has the burden of proving fraud and he must prove it by clear_and_convincing evidence sec_7454 rule b 509_f3d_736 6th cir aff’g tcmemo_2006_69 to sustain his burden respondent must establish two elements that there was some underpayment_of_tax for each taxable_year in issue and that at least some portion of the underpayment for each year was due to fraud 81_tc_640 as explained above respondent has carried his burden of proving that donald and marie underreported their income and underpaid their tax for and the remaining question is whether these underpayments were due to fraud fraud is intentional wrongdoing designed to evade tax believed to be owing 116_tc_79 the existence of fraud is a ques- tion of fact to be resolved upon consideration of the entire record 69_tc_391 fraud is not to be presumed or based upon mere suspicion petzoldt t c pincite however because direct proof of a taxpayer’s intent is rarely available fraudulent intent may be established by circumstantial evidence 182_f3d_275 4th cir aff’g tcmemo_1996_452 circumstances that may indicate fraudulent intent commonly referred to as badges_of_fraud include but are not limited to understating income maintaining inadequate records giving implausible or inconsistent explanations of behavior concealing income or assets failing to cooperate with tax authorities engaging in illegal activities providing testimony that lacks credibility filing false documents including false income_tax returns failing to file tax returns and dealing extensively in cash 317_us_492 morse v commissioner tcmemo_2003_332 86_tcm_673 aff’d 419_f3d_829 8th cir no single factor is dispositive however the existence of several factors is persuasive circumstantial evidence of fraud vanover v commissioner tcmemo_2012_79 103_tcm_1418 donald and marie pleaded guilty to willfully making and subscribing to a false tax_return for in their plea agreement they admitted that the mistakes they made on their and returns were the same as those they had made on their return while willfully making and subscribing to a false return does not in itself establish liability for the civil_fraud penalty such activity may properly be considered in connection with other facts in determining whether an underpayment_of_tax was due to fraud see 84_tc_636 unger v commissioner tcmemo_2000_267 citing 398_f2d_1002 3d cir consistent and substantial_understatement of income is itself evidence of fraud see 889_f2d_910 9th cir aff’g norman v commissioner tcmemo_1987_265 numerous badges_of_fraud demonstrate that donald and marie intentionally evaded the payment of tax they knew to be owed they substantially understated their income for all three years in issue see 56_tc_213 they maintained inadequate records see ark oil gas inc v commissioner tcmemo_1994_497 they gave irs agents inconsistent explanations concerning ownership of white sands and made false statements concerning their possession of its business records see morse f 3d pincite their testimony at trial lacked credibility concerning their alleged receipt of a dollar_figure gift from fred worth see scott v commissioner tcmemo_2012_65 slip op pincite they dealt extensively in cash throughout the years in issue see evans v commissioner tcmemo_2010_199 aff’d 507_fedappx_645 9th cir they attempted to conceal assets by structuring bank_deposits below the dollar_figure threshold to avoid bank reporting to the irs see mcclellan v commissioner tcmemo_2013_251 at and they filed a false income_tax return for each year see potter v commissioner tcmemo_2014_18 we find that the facts taken as a whole clearly and convincingly establish that donald and marie acted with fraudulent intent and that each of their underpayments of tax for and was due to fraud we accordingly sustain respondent’s imposition of the civil_fraud penalty under sec_6663 for each year to reflect the foregoing an appropriate order and decision will be entered
